Citation Nr: 0325235	
Decision Date: 09/26/03    Archive Date: 10/02/03	

DOCKET NO.  98-15 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 1951 to September 
1952.

This appeal arises from a November 1997 rating decision of 
the VARO in St. Louis, Missouri.  In August 1998, the 
veteran's claims folder was transferred to the Lincoln, 
Nebraska RO.  


REMAND

A review of the evidence of record discloses that in August 
2002, the Board directed that additional development be 
undertaken with regard to this issue, pursuant to the 
provisions of 38 C.F.R. § 19.9(a)(2).  Accordingly, the 
veteran was scheduled for a dermatology examination by VA in 
March 2003.  For whatever reason, the veteran failed to 
report for the examination.  

Prior to May 1, 2003, VA regulations provided that if further 
evidence, clarification of the evidence, correction of a 
procedural defect, or any other action was essential for a 
proper appellate decision, a Veterans Law Judge or panel of 
judges could direct Board personnel to undertake action 
essential for a proper appellate decision.  See 38 C.F.R. 
§ 19.9(a)(2) (2002).  However, on May 1, 2003, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated 38 C.F.R. § 19.9(a)(2), in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  The Federal Circuit held that 
38 C.F.R. § 19.9(a)(2) in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 
38 U.S.C.A. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellant's "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the RO for initial consideration, and without 
having to obtain the appellant's waiver.

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  

In this particular case, the fact that the veteran did not 
report for a scheduled dermatology examination in March 2003 
has not been considered by the RO.  Additionally, the Board 
notes that the criteria for rating skin disorders was 
changed, effective August 30, 2002.  See 67 Fed. Reg. 49,590 
(July 31, 2002).  The veteran has not been made aware of the 
revised criteria and consideration of his claim based on both 
the new and old criteria, with whichever criteria are more 
favorable to him being applied, has not taken place.  In view 
of the foregoing, the case is REMANDED for the following:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty to assist 
regulations, found at 66 Fed. Reg. 45, 
620-32 (Aug. 27, 2001) are fully complied 
with and satisfied.  If the veteran 
expresses a willingness to report for a 
dermatology examination, one should be 
scheduled for him.

2.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
a disability rating in excess of 10 
percent for a skin disorder.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case.  This 
must contain notice of all relevant 
actions taken in the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  Given that the regulations for 
the evaluation of skin disorders under 
the Diagnostic Code 7800 series were 
amended, the RO must provide in the 
supplemental statement of the case the 
old and new rating criteria relating to 
rating skin disorders.  An appropriate 
period of time should be allowed for 
response. 

Then, the case should be returned to the Board for further 
appellate review, if otherwise in order.  No action is 
required of the veteran until he receives further notice.  
The purpose of this REMAND is to comply with governing 
adjudicative procedures.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 








remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



